Citation Nr: 1233036	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with depression and psychotic features.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with depression and psychotic features.

3.  Entitlement to an initial compensable evaluation for degenerative joint disease of the second metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Angie Thompson, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Hence, the Board has accordingly characterized the issue on appeal to encompass consideration of alternative psychiatric diagnoses. 

The claim of entitlement to service connection for a bipolar disorder with depression and psychotic features has been previously denied in a final RO rating decisions dated in May 2001 and May 2000.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized the issue as set forth on the title page. 

During the course of her appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 20120 and hearings before Decision Review Officers (DROs) at the RO in May 2010 and May 2011.  Transcripts of those proceeding are of record. 


FINDINGS OF FACT

1. A May 2001 RO rating decision denied the Veteran's claim of service connection for bipolar disorder with depression and psychotic features.  Although notified of the denial in a May 2001 letter, the Veteran did not initiate an appeal. 

2. Evidence associated with the claims file since the May 2001 denial is not cumulative and redundant of evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim.

3. There is competent medical evidence of a diagnosis of bipolar disorder 

4. The preponderance of the competent and credible medical evidence of record indicates that the Veteran does not currently have any psychiatric disorder related to service.  

5.  The Veteran withdrew his appeal seeking service connection for an initial compensable evaluation for degenerative joint disease of the second metacarpal of the right hand in a statement during his July 2012 hearing.


CONCLUSIONS OF LAW

1. The May 2001 RO decision denying the claim for service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c)  (West 2002).

2. As evidence received since the May 2001 rating decision is new and material, the criteria for reopening the recharacterized claim of service connection for an acquired psychiatric disorder, including PTSD and bipolar disorder with depression and psychotic features, are met.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. An acquired psychiatric disorder, including PTSD and bipolar disorder, was not incurred as a result of service.  38 U.S.C.A. §§ 1110 , 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 4.125 (2011). 

4.  The criteria for withdrawal of a Substantive Appeal for an initial compensable evaluation for degenerative joint disease of the second metacarpal of the right hand by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations, impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183  (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353 -356 (Apr. 30, 2008). 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

Collectively, letters dated August 2004, March 2006, June 2006 January 2007, October 2007, and March 2010 described the evidence necessary to reopen and substantiate his claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claims are received by VA, consistent with Kent and Pelegrini.  These letters included notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  The Board also points out that the Veteran's claim is being reopened, as noted below.  Although some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice; a Supplemental Statement of the Case was issued in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or a supplemental SOC (SSOC), is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private treatment records, and a report of VA examination. 

In summary, the duties imposed by VCAA have been considered and satisfied. Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the service-connection claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided on appeal.

Withdrawal of claim for an initial compensable evaluation for degenerative joint disease of the second metacarpal of the right hand.

The Veteran withdrew his claim of an initial compensable evaluation for degenerative joint disease of the second metacarpal of the right hand in July 2012, during his hearing before the undersigned Veterans Law Judge, and a written transcript of that withdrawal has now been associated with the Veteran's claims file. VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b)  (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (when a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable). 

The Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to this issue should be dismissed.  38 U.S.C.A. § 7105(d).

A. New and Material

As noted above, the present appeal includes the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired disorder.  Entitlement to service connection for an acquired psychiatric disorder was most recently finally denied in May 2001.  The Veteran failed to initiate an appeal from this determination and no additional pertinent medical evidence was filed within the appeal period.  Under the circumstances, the May 2001 rating decision became final.  38 U.S.C.A. § 7105(c). 

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, regardless of the RO's decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001).

Reviewing the relevant evidence of record, the Board presumes credible for the purpose of reopening his claim, the statements from the Veteran, and his brothers and wife, concerning the Veteran's behavior that they witnessed before and after service, and as well a July 2012 private examination report that has diagnosed the Veteran with PTSD.  All of this evidence will be discussed in detail below.  Therefore, this evidence is new and material for the purpose of reopening the claim, and will turn to the question of service connection for an acquired psychiatric disorder, to include PTSD. 

B. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002). 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  (2011). 

To establish a service connection for an injury, a Veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

In cases where the Veteran cannot establish some of these elements, a Veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the a Veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of post service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post service symptomatology." Barr, 21 Vet. App. at 307. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994). 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994). 

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128   (1997). 

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283   (1994). 

VA amended 38 C.F.R. § 3.304(f)  by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. 

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852  (July 13, 2010). 

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service. Id.  

If a PTSD claim is based on MST or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3). 

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. 

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30   (2000). 

Reviewing the evidence of record, the Veteran's service records show that his MOS in service was that of a tank mechanic.  The Veteran's service personnel records show that he received several Article 15s in service for offenses such as appearing in improper uniform, and failing to go to bed when ordered to do so.  One of the Veteran's service personnel records indicates that the Veteran was "not recommended for further service."  The Veteran's service treatment records show treatment for the Veteran's service connected right hand disability.  However, these service treatment records, as well as the Veteran's December 1963 report of separation examination, show no complaints of, or treatment for, any psychiatric condition.

Of record are numerous recent statements from the Veteran's friends and family, indicating that they felt the Veteran "changed" after he returned home from active duty.  They also specifically noted that the Veteran appeared to them to start drinking heavily only after he returned home from service.

Private treatment records show that in January 1990, the Veteran was admitted to a private hospital for treatment for manic paranoid psychosis, with a discharge diagnosis of severe major depression with acute psychosis.  The Veteran's illness was described as having a recent acute onset.  In one record from that hospitalization, he noted a prior hospitalization 20 years ago for a "nervous stomach".  

Records from the Huntingdon VA medical facility show a diagnosis of and treatment for bipolar disorder starting in 1999.  At the time of an October 1999 intake assessment, the Veteran stated that his psychiatric problems started about 1989, when he was hospitalized.  He also, at that time, reported a long history of heavy alcohol use.

VA treatment records dated from approximately 2006 to the present show ongoing treatment for several medical conditions, including a diagnosis of bipolar disorder.

A letter dated January 2006 from a person who claimed to be a medical assistant is of record.  This person stated that she recalled the Veteran being treated for anxiety and tension problems roughly from 1965 to 1980, when she was a medical assistant in a private doctor's office.

The Veteran received a hearing at the RO before a decision review officer in December 2008.  At that time, the Veteran testified that he started feeling bad in service during the Cuban Missile crisis.  He stated that it caused him to worry about the safety of himself and his family.  He stated that he did see a physician after service who provided him with nerve pills.  He reported starting to drink in service after the Cuban Missile Crisis.

The Veteran received a hearing at the RO before a decision review officer in May 2010.  At that time, he, along with his spouse and brother, testified that he was changed after his time in service.  The Veteran testified that he believed that fear of the Cuban Missile Crisis caused this change.  He reported that the Article 15s he received in service were related to drinking, and his mental condition, and that he saw a doctor in service about these problems.  He also reported that he felt that he was traumatized by being placed in a barrack with other servicemen who had psychiatric problems.

A letter from the JSRRC claims automated processing system indicated that it could not research the Veteran's reports that while on guard duty a soldier in his unit obtained live ammunition and open fired on the other guards.

The Veteran received a further hearing at the RO before a decision review officer in May 2011.  Also present at that time were several witnesses, including his brother.  At that time, the Veteran reported that the Cuban missile crisis occurred while the Veteran was on active duty, and even though he was stationed in Germany rather than Cuba, and was not directly involved in this incident, he reported that it caused him to experience fear of hostile military activity.  He also reported a stressful circumstance of being on guard duty in a locked mental ward.  His brother also offered testimony, as he had in prior statements, that he felt his brother had a sharp change in behavior since his return from service.

The Veteran received a comprehensive VA fee basis examination in December 2011.  During that examination a social, marital, and family history was solicited.  The Veteran noted that his father was a heavy drinker, but the Veteran denied any instances of abuse while growing up.  The examiner however noted that this was inconsistent with multiple sources of documentation in treatment records revealing that the Veteran had previously reported witnessing and receiving physical abuse from his biological father.  At present he reported a good relationship with his wife of 51 years, as well as his children, grandchildren, and great grandchildren.

The Veteran reported that he was first prescribed valium for a nervous stomach by his physician following military service.  However, the examiner noted that no records were available from this physician.  The Veteram noted that he was also drinking heavily at that time, which he had started doing in the service.  He stated that he started drinking because everyone was doing it, and because he was homesick.  He further stated that he went crazy when he stopped drinking, some time in 1989.  The Veteran's claims file was noted to contain evidence that the Veteran has verbally self-reported concern over mental health problems that he experienced while serving in Germany in the 1960s; however, there are no records of mental health treatment or discussion concerning his mental health available from service for review.  Article 15s were found, which the Veteran disclosed as related to alcohol intoxication in the  majority of instances.  The examiner stated that, in the absence of other evidence of additional mental health problems occurring at that time, the relationship between disruptive behavior, potential alcohol abuse, and problems since treatment in 1989 cannot be established.
The Veteran reported that he first experienced psychotic delusions and tactile hallucinations in 1989, requiring inpatient hospitalization.  The Veteran's hospitalization records from that time to 1999 were noted, and specifically were noted the Veteran's statements during that treatment that he had no previous psychiatric history.  The Veteran's treatment records from that time to present were also reviewed and noted, as well as the Veteran's current symptoms.

When the Veteran was asked directly about experiences from service that cause problems for him at present, he recalled having been shot at by someone in service, and reported that he dreamt about that about every two months.  Described mild reactivity and frequency of experience such that it was not assessed to rise to the level of a separate disorder.  He also reported some depression related to "thinking about should of having done my job in the Army better".  There was no evidence of numbing/avoidance symptoms or arousal symptoms attributable to factors beyond those accounted for by current mood symptoms consistent with documented course of problems with schizoaffective disorder, bipolar type since 1989, by the abundance of treatment records available for review.

At that time, the Veteran was diagnosed with Schizoaffective disorder, bipolar type.  The examiner felt that this diagnosis was warranted based on the Veteran's self report and treatment history since 1989, which was consistent with the emergence of criteria for schizophrenia in the context of bipolar mood symptoms that are currently controlled by medications with residuals delusions/hallucinations that are present during times of increased, pervasive depression as well as during times without significant mood symptoms.  He was assessed with a current Global Assessment of Functioning (GAF) of 51.

As to the question of whether or not any currently diagnosed psychiatric disorder was related to his period of service, the examiner indicated that he felt that the Veteran's diagnosed schizoaffective disorder, bipolar type, the only psychiatric disorder the Veteran was diagnosed with, was less likely as not caused by or the result of the Veteran's period of active service.  In support of that statement, the examiner noted that the available medical records for review do not indicate any history of treat or complaints of mental health problems until 1989.  Consistent records from 1989 to the present did not clearly establish a relationship between the symptoms of psychosis and mania that presented in 1989 and any prior experiences that the Veteran had.  The Veteran's claims file contained evidence that the Veteran and collateral sources have reported concern over mental health problems that the Veteran experienced while stationed in Germany in the 1960s; however, there are no records of mental health treatment for discussions concerning his mental health available from service for review.  The Article 15s found in the Veteran's claims file were related to alcohol intoxication in the majority of instances.  In the absence of other professional evidence of additional mental health problems occurring at the time, the relationship between disruptive behavior, potential alcohol abuse, and the problems shown to exist since treatment in 1989 cannot be established.  He further indicated that a diagnosis of PTSD was not warranted at this time due to the Veteran's self report of symptoms.

The Veteran received a hearing before the undersigned Veterans Law Judge in July 2012.  At that time, the Veteran reported that he felt he was subjected to deplorable conditions in service, being housed in a special barracks which also housed people with mental problems.  He also recalled someone shooting at him in service.  He reported starting to drink heavily in service.

Recently received at the Board, with a waiver of RO consideration, is a July 2012 report of private psychological evaluation conducted by a private psychologist.  At that time, the Veteran reported that he suffered from bipolar disorder, and also that he continued to have difficulty dealing with the trauma of his experiences during his military service.  He specifically reported having problems since being on alert for two weeks during the Cuban Missile Crisis, as well as witnessing someone in service "snap" during that time and shot overhead.  He reported nightmares and flashbacks about these experiences, as well as avoiding TV and movie programs related to the military and the Cuban Missile Crisis in specific.  He also reported an exaggerated startle response.  The psychologist also reviewed the Veteran's records and noted that his first documented psychiatric diagnosis was in January 1990.  He noted the Veteran's report that his emotional difficulties began in 1989, which led to his 1990 hospitalization.  The Veteran denied ever having a substance abuse problem.  Examination revealed the Veteran to be somewhat fidgety, with a calm mood and restricted affect.  Communication and speech were relevant, spontaneous, and coherent.  He reported occasional suicidal ideation without a plan.  He admitted some occasional severe paranoia.  Recent memory showed moderate impairment, but remote memory was not significantly impaired.  Concentration was moderately impaired.  Judgment was currently intact, although the Veteran reported a history of poor judgment during manic/hypomanic episodes.  Self assessment testing was felt to indicate a diagnosis of PTSD that was causing severe impairment in functioning.  The Veteran was diagnosed with both bipolar disorder and PTSD, and assessed with a GAF of 50-55.  The examiner concluded that the Veteran had a long history of mental health disturbance, dating back to psychiatric hospitalizations in 1989 and 1990.  Those hospitalizations and subsequent treatment records would generally indicate the presence of bipolar disorder with psychotic features.  The psychologist also indicated that testing today showed the presence of PTSD causing significant impairment, as he reported that he was traumatized by being shot at by a fellow soldier during his military duty.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD and bipolar disorder with depression and psychotic features.  In this regard, the Board initially points out that service connection for PTSD is not warranted, as the majority of the evidence of record indicates that the Veteran does not have a diagnosis of PTSD.  The Veteran's consistent diagnoses have been bipolar disorder with depression and psychotic features, and schizoaffective disorder, bipolar type.  The Veteran's December 2011 examination report specifically indicated that a diagnosis of PTSD was not warranted, and that the Veteran had a diagnosis of schizoaffective disorder, bipolar type.  

The Board recognizes the opinion recently received from a private psychologist, dated July 2012, which indicates that the Veteran has a current diagnosis of PTSD. However, the Board finds this report of minimal probative value.  Specifically, the psychologist stated that this diagnosis of PTSD was based on the Veteran's self assessment test, and not the examiner's testing.  Further, the examiner notes the Veteran's absence of diagnosis until 1989 or 1990, and that the Veteran has primarily had a diagnosis of bipolar disorder in the past, but fails to account for this evidence.  As well, the Board notes that some of the information contained in the examination is inaccurate; for instance, the examiner noted that the Veteran reported no history of substance abuse, however, the Veteran himself has reported previously a long history of alcohol abuse, and such is noted in his treatment records.  Further, there is no evidence of a confirmed stressor on which the diagnosis is apparently based.  As such, the Board finds more probative the extensive treatment records from both private and VA sources, which show no diagnosis of PTSD, and the report of the Veteran's thorough VA examination, which as well shows no diagnosis of PTSD.  Thus, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not carry a diagnosis of PTSD.

The Board also notes that service connection is not warranted for any other psychiatric disorder.  In this regard, the Board notes that there is no medical evidence of record showing a diagnosis of any psychiatric disorder until 1990, 26 years after his separation from service.  The Veteran has testified that he believes he recalls that he was seen in service for psychiatric treatment; however, while the Veteran does have service treatment records in his file which detail treatment for other disabilities, including his service connected hand disability, the Veteran's service treatment records, including his December 1963 report of separation examination, show no complaints of, or treatment for, any psychiatric disability.  The Veteran argues that the fact that one of his service personnel records states "not recommended for further service" indicates that he had a psychiatric disability, however, as noted above, there is no indication of such a diagnosis in service, including in the Veteran's personnel records.  Thus, while the Veteran has testified that he was treated in service for a psychiatric disability, the Board finds more probative the actual medical records, which show no such diagnosis, since they are contemporaneous records of the Veteran's medical condition at the time of discharge.

As to the question of when the Veteran was first diagnosed with any psychiatric condition, the Veteran has submitted a statement as noted above from a person who stated they recalled the Veteran receiving treatment for anxiety and tension problems from roughly 1965 to 1980.  While the Board has considered this statement, it finds it of minimal probative value, because it was offered not by the Veteran's treating physician, but by an assistant who purported to work in the office in which he was treated, and is not supported by any actual objective evidence of treatment at that facility.  The Board finds more probative the statements provided by the Veteran in his private 1990 treatment records, and his VA treatment records dated in 1999, which indicate that his 1990 hospitalization was his first hospitalization for any psychiatric disability, and that he symptoms had a recent, sudden onset.  The only contemporaneous evidence for any possible psychiatric diagnosis is contained in private treatment records dated January 1990, where once, the Veteran notes a prior hospitalization 20 years ago for a "nervous stomach".   However, there is no actual psychiatric diagnosis noted for that prior hospitalization.  Even if the Veteran were hospitalized at some point after service for a nervous stomach, there is simply no evidence of record relating such a diagnosis to service or his later diagnosis of schizoaffective disorder/bipolar disorder.

The only objective medical evidence of record discussing the etiology of the Veteran's currently diagnosed psychiatric disorder is from his December 2011 examination, in which the examiner indicated that in her opinion it was NOT likely that the Veteran's current psychiatric disorder was related to service.  While the Board has considered the statements from his family and friends, as lay persons they are not competent to testify as to the medical etiology of the Veteran's currently diagnosed psychiatric disability.

The Board also notes that, to the extent the Veteran may be attempting to claim service connection for alcohol abuse, as he has submitted several statements from himself and his family indicating that he started drinking alcohol in service, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263  (1998).

The Board has considered the Veteran's claims that his fear of the Cuban missile crisis in service, and trauma due to being stationed in a specific barracks in service, and his fear of being shot in service, caused his current psychiatric disorder; however, the medical evidence of record simply shows no link between his current diagnosis and any events that the Veteran experienced in service.

Thus, with no medical evidence having been presented to indicate that the Veteran had any psychiatric disability in service, or for many years after, and with the preponderance of the evidence of record indicating that the Veteran's current psychiatric disability is not related to service, the Board finds that the preponderance of the evidence is against a grant of service connection for a psychiatric disability.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and it must be denied. 38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57   (1990).


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with depression and psychotic features; the appeal to this extent is granted. 

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with depression and psychotic features is denied.

The appeal as to the claim of entitlement to an initial compensable evaluation for degenerative joint disease of the second metacarpal of the right hand is dismissed.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


